The majority recognizes that the assignments of error herein essentially raise weight of the evidence questions. I agree. The majority then rejects appellant's theory of recovery on anaccount stated. Again I agree.
The majority then invades the province of the trial court boldly finding that appellant had proven by thepreponderance of the evidence a contract for the sale of goods, the delivery of goods to a third party, Lakes, and appellee's failure to pay the balance due on the account. Such a finding is then diluted by the majority's conclusion that the burden on the appellant was simply to establish a prima facie case of breach of contract. *Page 267 
Obviously the appellant's burden of proof in such cause is by a preponderance of evidence, a burden which the trial court found the appellant failed to carry.
The trial court chose to believe that terms of the account had been modified by the appellee after his payment of the initial billing and that appellant failed to show it complied with the modified terms placed upon the account.
The record clearly reveals appellant did not comply with the modified terms of the contract and breached the agreement.
The majority without authority simply holds the appellee responsible on the account for lack of diligence.
The trial court heard the evidence, determined the credibility of the witnesses, and concluded that appellant failed in its burden of proof.
The majority presents no rational reason to usurp the trial court's judgment in this cause and therefore I dissent.